Citation Nr: 1529403	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  14-00 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for irritable bowel syndrome (IBS).

2.  Entitlement to an initial compensable rating for recurrent exudative pharyngitis.  

3.  Entitlement to service connection for a low back disability.  

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for an upper respiratory disability.  

6.  Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD) and depression.    

7.  Entitlement to service connection for a right ankle disability.  

8.  Entitlement to service connection for a left ankle disability.  

9.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).
 

REPRESENTATION

Appellant represented by:	S. Holstein, Attorney at Law


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June to August 2002 and from January 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction of the claims on appeal currently resides with the VA RO in Sioux Falls, South Dakota.  

The Board notes that the Veteran's representative submitted additional medical evidence to the Board in June 2014.  The medical evidence consists of duplicative VA treatment record and private treatment records which were not considered by the Agency of Original Jurisdiction (AOJ).  However, the records are unrelated to the issues decided herein and the Veteran is therefore not prejudiced by the Board's adjudication of these issues.  

The issues of entitlement to service connection for endometriosis and a bilateral foot disability being referred have been raised by the record in the January 2014 substantive appeal, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On June 17, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through her authorized representative, that a withdrawal of the appeal of the issues of entitlement to an initial rating in excess of 30 percent for IBS, entitlement to an initial compensable rating for recurrent exudative pharyngitis, entitlement to service connection for a low back disability, entitlement to service connection for tinnitus, and entitlement to service connection for an upper respiratory disability is requested.

2.  The claims file is void of any competent evidence linking a diagnosed right or left ankle disability to the Veteran's military service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant's authorized representative have been met with regard to the issues of entitlement to an initial rating in excess of 30 percent for IBS, entitlement to an initial compensable rating for recurrent exudative pharyngitis, entitlement to service connection for a low back disability, entitlement to service connection for tinnitus, and entitlement to service connection for an upper respiratory disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).
  
2.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

3.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through her authorized representative, has withdrawn the appeal with regard to the issues of entitlement to an initial rating in excess of 30 percent for IBS, entitlement to an initial compensable rating for recurrent exudative pharyngitis, entitlement to service connection for a low back disability, entitlement to service connection for tinnitus, and entitlement to service connection for an upper respiratory disability and, hence, there remain no allegations  of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to these issues and it is dismissed.


Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran nor her representative has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained. 

While a VA medical opinion was not provided in this case, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  In this case, the Veteran has submitted no current medical evidence of the claimed right and left ankle disabilities.  Instead, she has merely requested that service connection be granted for the claimed disability at issue.  As such, her lay assertions are insufficient to trigger VA's duty to provide examination with opinion.  See Waters, 601 F.3d 1274.  Additionally, while the Veteran's representative has indicated that the Veteran should have been provided with an examination for this claim, she specifically referenced post-service treatment for a foot disability and not the claimed bilateral ankle disabilities on appeal.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Historically, the Veteran submitted an informal claim for compensation and pension benefits for her right and left ankle in October 2011.  She submitted a formal claim (VA Form 21-526) in December 2011 and indicated that she had ankle problems.  In a statement submitted in June 2014, she indicated that she had pain in her feet and ankles in Iraq and currently has the same pain in her feet and ankles which has worsened since that time.  

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

A review of the Veteran's service treatment reports does not reflect any complaints, findings, or treatment for a right or left ankle disability.  A post-deployment health assessment conducted in April 2004 reflects that the Veteran denied swollen, stiff, or painful joints.  A report of medical assessment from that same month reflects that the examiner had no questions or concerns with regard to the Veteran's health and the Veteran was not referred for any further evaluations.  While the Veteran complained of "foot trouble" in May 2006, a medical examination conducted at that time was normal for of the Veteran's lower extremities.  The Veteran denied swollen or painful joints on a report of medical history form prepared in conjunction with the examination in May 2006.  A report of medical examination conducted in January 2010 for purposes of National Guard commission reflects a normal clinical evaluation of the Veteran's lower extremities.  The Veteran denied swollen or painful joints on a report of medical history form prepared in conjunction with the January 2010 examination.  

Additionally, the Veteran's VA treatment records since August 2004 do not reference any complaints, findings, or treatment for a disability of either ankle.  The Board acknowledges that the Veteran was treated for a right foot disability at VA in 2004 and the Veteran's representative has noted this treatment in a June 2014 statement.  However, the claims on appeal are for bilateral ankle disabilities for which the Veteran has not been treated.  As noted above, a claim for a bilateral foot disability has been referred to the AOJ for adjudication.  Her private treatment records associated with the claims file are unrelated to treatment for a right or left ankle disability.  

The Board notes that the medical evidence, both during service and since that time, does not reference any complaints, findings, or treatment for a disability of the right or left ankle.  The Board acknowledges the Veteran's report of trouble with her ankles since service.  However, symptoms alone, such as ankle pain, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability. 

The Board acknowledges that the Veteran is competent to describe her orthopedic symptoms such as ankle pain.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  While the Veteran noted a reported a continuity of bilateral ankle pain since service, she has failed to identify any evidence which reflects an objective diagnosis of a bilateral ankle disability.  As noted, the medical evidence associated with the claims file is negative for any reference to complaints related to the Veteran's right or left ankle.   

As a result, there is no evidence to establish the presence of a right or left ankle disability during the Veteran's appeal.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As such, service connection for right and left ankle disabilities is denied.


ORDER

The appeal is dismissed with regard to the issues of entitlement to an initial rating in excess of 30 percent for IBS, entitlement to an initial compensable rating for recurrent exudative pharyngitis, entitlement to service connection for a low back disability, entitlement to service connection for tinnitus, and entitlement to service connection for an upper respiratory disability.

Entitlement to service connection for a right ankle disability is denied.  

Entitlement to service connection for a left ankle disability is denied.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims for entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder and entitlement to a TDIU can be promulgated.  

The Veteran was last afforded a VA examination to assess the severity of her service connected acquired psychiatric disorder in February 2012, more than three years ago.  In a statement dated in June 2014, the Veteran's representative indicated that the Veteran's PTSD symptoms more closely approximated a 70 percent rating.  She noted that the Veteran's PTSD symptoms flared in 2013 into 2014 such that she suffered from a racing heart and heart palpitations.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In light these contentions, the Board concludes that an additional VA examination is necessary to determine the current nature and extent of her service-connected psychiatric symptoms.  

Moreover, in the June 2014 statement, the Veteran's representative indicated that the Veteran had been seen at VA in 2013 and 2014 for her PTSD symptoms.  The VA treatment records associated with the claims file are dated through October 2013.  Consequently, any VA treatment records dated since October 2013 should be obtained.  

Finally, as the possibility exists that the Veteran's disability rating may be altered, it would be improper to evaluate her claim for a TDIU, and subject to the results of the above required development, this claim should be readjudicated.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from October 2013 to the present.  If the Veteran has any additional private treatment records relevant to her psychiatric symptoms, she should be afforded the opportunity to submit them.  

2.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of her PTSD and the functional limitation caused by her service connected disabilities.  A complete rationale should be provided for any opinion expressed. 

The examiner should discuss the psychiatric symptomatology exhibited by the Veteran and should assess how the psychiatric symptomatology functionally limits her occupational and social functioning. 

The examiner should also specifically explain, without taking the Veteran's age into account and consistent with her education and occupational experience, the functional impairment both individually and in conjunction with one another, caused by the Veteran's service connected disabilities (PTSD, IBS, and recurrent exudative pharyngitis).

3.  Then, readjudicate the issues on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


